Case 3:19-cr-00001-TJC-PDB Document 152 Filed 08/03/20 Page 1 of 2 PageID 3467




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

                              CASE NO. 3:19-cr-00001-TJC-PDB

UNITED STATES OF AMERICA,

v.

JOHN R. NETTLETON,
      Defendant.
______________________________/

               UNOPPOSED MOTION TO MODIFY BOND CONDITIONS
       Defendant JOHN R. NETTLETON, by and through undersigned counsel, files this

unopposed motion requesting for this Court to modify his bond conditions as follows:

       1.      Defendant is presently on bond, awaiting sentencing before this Court.

       2.      Defendant and his girlfriend have resided together since prior to the indictment in

this case. They resided in St. John’s County.

       3.      On July 31, 2020, Defendant’s girlfriend finalized the sale of the house where they

were residing (at the time, Defendant and his girlfriend were out of state for a wedding, with

permission of this Court).

       4.      Defendant and his girlfriend have just recently returned to Florida and moved to

East Palatka in Putnam County, approximately 30 minutes south of their prior address.

       5.      The new home is still in the Middle District of Florida.

       6.      Defendant has already provided his pre-trial/probation officer with the new home

address.

       7.      Defendant is seeking for this Court to grant a modification of his bond conditions

permitting the change of address, so that he can reside at the new home pending sentencing.



                                                1
Case 3:19-cr-00001-TJC-PDB Document 152 Filed 08/03/20 Page 2 of 2 PageID 3468




       8.      Opposing counsel Todd Gee, of the U.S. Dept. of Justice, has stated that the

Government does not oppose this motion.

       WHEREFORE, Defendant requests that this Court grant this motion to modify bond

conditions, permitting the change of address as discussed herein.



       Submitted on August 3, 2020, by

       s/ Daniel Schwarz
       Daniel Schwarz
       FBN 84665
       245 SE 1st Street, Suite 404
       Miami, FL 33131
       Phone: 305-900-0481
       Fax: 305-503-6973
       Daniel@danielschwarzlaw.com



                                   CERTIFICATE OF SERVICE

         I hereby certify that on August 3, 2020, a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all interested
parties.

                                             s/ Daniel Schwarz
                                             Daniel Schwarz




                                                2
